

117 HRES 245 IH: Calling for renewed, decisive, and robust international collaboration and coordination to fight COVID–19 across Africa.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 245IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Ms. Bass (for herself, Ms. Norton, Mr. Bishop of Georgia, Mr. Rush, Ms. Jackson Lee, Mr. Sherman, Mr. Butterfield, Mr. Sires, Mr. Johnson of Georgia, Mr. Hastings, Ms. Titus, Mr. Cicilline, Mr. Bera, Mr. Vargas, Mr. Castro of Texas, Mr. Connolly, Mrs. Lawrence, Mr. Evans, Mr. Suozzi, Mr. Morelle, Mr. Brown, Mr. Khanna, Ms. Pressley, Ms. Omar, Mr. Malinowski, Mr. Neguse, and Ms. Jacobs of California) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling for renewed, decisive, and robust international collaboration and coordination to fight COVID–19 across Africa.Whereas the World Health Organization (WHO) declared COVID–19 a pandemic on March 11, 2020, and by the end of that month, the virus had infected more than 500,000 people and killed nearly 30,000;Whereas the first COVID–19 case on the African continent was recorded on February 14, 2020, in Egypt, and as of May 2020, the WHO’s modeling predicted that if containment measures failed, 29,000,000 to 44,000,000 Africans could be infected in the first year of the pandemic, with 83,000 to 190,000 deaths;Whereas, in early October 2020, a new COVID–19 variant was first detected in Nelson Mandela Bay, South Africa, and as of February 1, 2021, the South Africa variant had spread rapidly around the globe, including to the United States;Whereas COVID–19 is highlighting how interconnected our social, economic, and environmental challenges are, and the United States will not fully emerge from the pandemic until COVID–19 has been contained worldwide, including in Africa;Whereas leaders across Africa acted swiftly in response to the early spread of COVID–19 cases, repurposing existing health protocols and tools from previous epidemic outbreaks to fight COVID–19;Whereas the Africa Centres for Disease Control and Prevention (Africa CDC) warned that shortages of health care professionals in African countries would devastate already fragile health care systems that are unable to meet the unprecedented demands of the COVID–19 pandemic;Whereas African countries have exhibited varying COVID–19 infection rates and responses, and different testing practices and capabilities among the continent have likely contributed to significant underreporting of COVID–19 confirmed cases and fatalities;Whereas, as of February 2021, South Africa had reported more than 1,460,000 cases (roughly 40 percent of the total African continent’s reported COVID–19 cases) and more than 49,000 COVID–19 related deaths (roughly 48 percent of the African continent’s reported COVID–19 deaths);Whereas across the African continent, COVID–19 has compounded existing education challenges, as schools have closed while limited access to electricity and technological gaps have hindered distance learning;Whereas responses to COVID–19 by some African governments have raised concerns about democratic backsliding, with some countries postponing elections and violently cracking down on citizens accused of violating lockdown orders;Whereas according to the WHO, women and girls in Africa are likely to be the hardest hit by health, social, and economic consequences of COVID–19, and women and girls may face a shadow pandemic of domestic violence, forcing large numbers of girls into early marriage and resulting in increased sexual violence and higher rates of unplanned pregnancies;Whereas the WHO and the United Nations International Children's Emergency Fund have warned of an alarming decline in the number of children receiving lifesaving vaccines in Africa and elsewhere around the world, and social distancing and lockdowns to control the spread of COVID–19 have disrupted vaccination campaigns, as well as prevention and treatment programs, including those to treat and prevent HIV, tuberculosis, and malaria;Whereas aid disruptions and rising food prices linked to the COVID–19 crisis are increasing the needs and vulnerabilities of refugees and internally displaced people across Africa, leading to even greater food insecurity for millions;Whereas the World Food Programme estimated that in Burkina Faso, Mali, and Niger, food insecurity rose by 1,000,000 to 4,800,000 since the start of the COVID–19 pandemic, and ongoing conflicts, mass displacement, droughts, and locust infestations have further contributed to severe food insecurity in parts of Africa;Whereas Africa’s youth are playing a crucial role to help their communities by fighting misinformation and leading campaigns to fight COVID–19; for example, in Nigeria, a young man disseminated accurate information about the pandemic in more than 60 local languages, and in the eastern Democratic Republic of the Congo, youth activists went door-to-door distributing informational pamphlets on how to stop the spread of COVID–19;Whereas many migrants and their families rely on remittances as a source of income, and the Brookings Institution reports that remittance to Sub-Saharan Africa will decline by 5.8 percent to $41,000,000,000 in 2021 compared to $44,000,000,000 in 2020 and $48,000,000,000 in 2019; andWhereas there is a need for a renewed, strategic, and focused approach to United States policy toward Africa, and by focusing United States efforts, working respectfully with our allies, strategic partners, and other stakeholders, and mitigating future economic and security impacts stemming from COVID–19, the United States can protect Africa and the rest of the world’s health economic security: Now, therefore, be itThat the House of Representatives—(1)reaffirms that decreasing the spread of COVID–19 in Africa is in the national interest of the United States;(2)commends the heroic work of Africa’s frontline health workers to keep the continent and the world safe;(3)calls on the international community to ensure equitable global distribution of personal protective equipment to keep African health care workers safe;(4)urges the G–20 members, including the United States Government, to—(A)renew their global public investments and efforts to develop and distribute therapeutics and vaccines to address COVID–19 and prevent further deaths, and for other global health purposes, including continued support for the GAVI Alliance and the Global Fund, multilateral funding institutions, civil society, and new global collaboration initiatives, such as the Access to COVID–19 Tools ACT-Accelerator and the COVAX facility;(B)increase contributions to concessional lending facilities managed by the International Monetary Fund to support implementation of COVID–19 containment measures and provide liquidity to African countries over the next 2 years;(C)amend national remittance plans to cut the cost of remittance fees to close to zero and ensure remittance costs do not exceed the 3 percent called for in the United Nations Sustainable Development Goals; and(D)continue to support efforts, such as the G–20’s Debt Service Standstill Initiative to finance debt standstill for African countries, to be followed by fair, transparent, and comprehensive debt restructuring to free up resources to respond to the pandemic and its fallout;(5)calls on the United States Government aid recipients and donor countries to renew the global fight against hunger, including by contributing to the World Food Program appeal to raise $6,800,000,000 by April 2021 to avert famine during the COVID–19 crisis;(6)encourages the United States, other donor governments, the United Nations, nongovernmental organizations, and other stakeholders to—(A)maintain or increase support to African governments’ responses to COVID–19, including their country-specific actionable national deployment and vaccination plans, and to support efforts by the Africa Centres for Disease Control and Prevention (Africa CDC) and the African Union (AU);(B)align humanitarian, peacebuilding, and development efforts in Africa to respond more effectively and efficiently as COVID–19 exacerbates conditions and drains precious resources; and(C)increase programming flexibilities, meaningfully engage local organizations, and adopt country-specific approaches to fight COVID–19 by recognizing the unique needs and challenges and enormous size and diversity of the African continent;(7)urges the United States Government to—(A)partner with the AU to ensure that United States Government assistance is aligned with the goals of the AU’s and Africa CDC’s Africa Task Force for Coronavirus to bolster the continentwide COVID–19 recovery response; and(B)renew the commitment of the United States Centers for Disease Control and Prevention (CDC) and Africa CDC to work collaboratively in order to tackle the continent’s health system challenges and ensure that the Africa CDC is well equipped to deliver science-based and quality health care to the continent’s more than 1,300,000,000 people; for example, the CDC should continue to embed staff at Africa CDC and continue supporting data analysis, and trainings, among other scientific activities;(8)urges the United States to prioritize global education including a strong pledge at the Global Partnership for Education replenishment conference;(9)urges African governments to prioritize education, including by strengthening electrification infrastructure, internet access, and technology to advance and facilitate learning amid the challenges posed by COVID–19;(10)calls on AU member states, as well as civil society organizations, to—(A)promote a comprehensive, people- and rights-centered response to COVID–19 by using the outbreak as an opportunity to reaffirm people’s rights to equal treatment, dignity, access to information, health care, and other necessities; and(B)actively incorporate the United Nations Office of the High Commissioner for Human Rights and the AU’s joint guidance entitled Seven Possible Actions—Women’s Rights and COVID–19 into their COVID–19 response plans; and(11)encourages African governments, as part of COVID–19 response efforts, to implement inclusive development planning and policymaking that includes open, participatory, and transparent budgeting processes to allow citizens to participate in and monitor budget development and implementation, and to implement procurement, contract, and beneficial ownership transparency to ensure the accountable and effective use of COVID–19 emergency funds.